 1
     JOSEPH L. GENTILCORE, ESQ.
 2   (admitted Pro Hac Vice)
     FRANCIS MAILMAN SOUMILAS, P.C.
 3   1600 Market St., Suite 2510
     Philadelphia, PA 19103
 4   P: (215) 735-8600
 5   F: (215) 940-8000
     jgentilcore@consumerlawfirm.com
 6   Attorneys for Plaintiff Joseph Stentz Campbell

 7                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 8
                                                          Case No. 2:19-cv-00080-RCJ-WGC
 9   JOSEPH STENTZ CAMPBELL

10                             Plaintiff,

11                         -vs-

12   LEXISNEXIS RISK SOLUTIONS, INC.,
13   et al.
                                  Defendants.
14

15

16
                                    STIPULATION TO DISMISS
17
     //
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28


                                                      1
 1
             IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Joseph Stentz
 2
     Campbell and Defendant LexisNexis Risk Solutions Inc., (“LexisNexis”) that pursuant to Fed. R.
 3
     Civ. P. 41(a), all claims be dismissed with prejudice, with each party to bear his/its own attorney’s
 4
     fees, costs and expenses incurred.
 5

 6    /s/ Joseph L. Gentilcore                              /s/ Gary E. Schnitzer
 7    Joseph L. Gentilcore, Esq.                           Gary E. Schnitzer, Esq.
      (Admitted Pro Hac Vice)                              KRAVITZ, SCHNITZER & JOHNSON,
 8    FRANCIS MAILMAN SOUMILAS, P.C.                       CHTD.
      1600 Market Street, Suite 2510                       8985 S. Eastern Ave., Suite 200
 9    Philadelphia, PA 19103                               Las Vegas, NV 89123
      T: (215) 735-8600                                    T: (702) 222-4142
10    F: (215) 940-8000                                    F: (702) 362-2203
      jgentilcore@consumerlawfirm.com                      gschnitzer@ksjattorneys.com
11    Attorneys for Plaintiff                              Attorneys for Defendant
12
     Dated: December 2, 2019
13

14                                          IT IS SO ORDERED.

15
                                          ___________________________________
16                                        UNITED STATES DISTRICT JUDGE

17
                                           Dated:______________________________
18                                                  December 6, 2019.

19

20

21

22

23

24

25

26

27

28


                                                       2
